           Case
            Case2:20-cv-01105-JLR
                 2:20-cv-01105-JLR Document
                                    Document30-2
                                             49 Filed
                                                 Filed08/10/20
                                                       07/29/20 Page
                                                                 Page11ofof22




 1                                                           The Honorable James L. Robart
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
     STATE OF WASHINGTON,                              NO. 2:20-cv-01105-JLR
10

11                       Plaintiff,
                                                       ORDER GRANTING MOTION FOR
12          v.                                         EXPEDITED LEAVE TO FILE
                                                       AMICUS CURIAE BRIEF BY
13   UNITED STATES DEPARTMENT OF
                                                       NORTHWEST HEALTH LAW
     HEALTH AND HUMAN SERVICES; ALEX
14                                                     ADVOCATES, AND INDIVIDUALS
     M. AZAR, in his official capacity as the
                                                       C.P., AND M.D.
15   Secretary of the United States Department of
     Health and Human Services;
16                                                     Noted for: August 7, 2020
                         Defendants.
17

18         Proposed Amici Northwest Health Law Advocates (NoHLA) and two minor

19   children, C.P. by and through his parents, P.P. and N.P., and M.D., by and through her

20   parents, C.D. and A.D., request expedited leave to file an amicus curiae brief in support

21   of Plaintiff State of Washington’s Motion for Preliminary Injunction. Having considered

22   the motion and the parties’ responses, if any, the motion of proposed Amici is

23   GRANTED.

24

25

26
      ORDER GRANTING MOTION FOR EXPEDITED LEAVE
      TO FILE AMICUS CURIAE BRIEF BY NORTHWEST
      HEALTH LAW ADVOCATES ET AL. – 1
           Case
            Case2:20-cv-01105-JLR
                 2:20-cv-01105-JLR Document
                                    Document30-2
                                             49 Filed
                                                 Filed08/10/20
                                                       07/29/20 Page
                                                                 Page22ofof22




 1         Accordingly, it is ORDERED:
 2         1.        The Motion for Expedited Leave to File Amicus Curiae Brief by NoHLA,

 3   C.P., and M.D., is GRANTED;

 4         2.        The amicus curiae brief of NoHLA, C.P., and M.D., shall be filed within

 5   one court day of this Order.

 6
           It is so ORDERED this 10th day of August, 2020.
 7

 8

 9                                             A             JAMES L. ROBART
10                                                      United States District Judge

11   Presented by:
12   SIRIANNI YOUTZ
13
     SPOONEMORE HAMBURGER PLLC

14      /s/ Eleanor Hamburger
     Eleanor Hamburger (WSBA #26478)
15   3101 Western Avenue, Suite 350
     Seattle, WA 98121
16
     Tel. (206) 223-0303
17   Email: ehamburger@sylaw.com

18   NORTHWEST HEALTH LAW ADVOCATES
19
        /s/ Janet Varon
20   Janet Varon (WSBA #14125)
     101 Yesler Way, Suite 300
21   Seattle, WA 98104
22
     Tel. (206) 325-6464
     Email: janet@nohlaw.org
23
     Attorneys for Proposed Amici
24

25

26
      ORDER GRANTING MOTION FOR EXPEDITED LEAVE
      TO FILE AMICUS CURIAE BRIEF BY NORTHWEST
      HEALTH LAW ADVOCATES ET AL. – 2
